Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

JAMES E. SHELTON, individually and on

behalf of all others similarly situated, Case No.
Plaintift`, l
V.
POST UNIVERSITY, INC., November l, 2018
Det`endant. l

CLASS ACTION COMPLAINT
Preliminary Statement

1. Plaintiff J ames Shelton brings this action to enforce the consumer-privacy
provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal
statute enacted in 1991 in response to Widespread public outrage about the proliferation of
intrusive, nuisance telemarl<eting practices Mz'ms v. Arrow Fz'n. Servs., LLC, 565 U.S. 368, 372
(20]2).

2. In violation of the TCPA, Post University, Inc. used a vendor to send automated
calls to cellular telephone numbers, including that of Plaintiff.

3. Then, despite telling Det`endant he did not want to receive any more automated

contacts from them, he was sent an automated text message robocall.

4. Plaintiff had not consented to receive robocalls from Defendant.
5. The purpose of these calls was to sell Defendant’s for-profit educational services
6. Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, and because Plaintifi`s investigation has

revealed facts_as set forth below-indicating that he Was the target of one such massive

_ 1 _
COMPL.
Shelron v. Posr Um'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 2 of 19

campaign, Plaintiff brings this action on behalf of a proposed nationwide class of other persons
Who received illegal telemarketing calls from or on behalf of Defendant.
7. Consistent With the fairness and efficiency goals of Federal Rule of Civil

Procedure 23, a class action is the best means of obtaining redress for Post’s wide-scale illegal

telernarketing.
Parties

8. Plaintiff is a natural person currently residing in Ohio with a permanent residence
in Pennsylvania.

9. He is, and at all times relevant to this complaint was, a “person” as defined by
47 U.S.C. § 153(39).

lO. Defendant is a corporation incorporated under the laws of the State of DelaWare.

ll. lt is, and at all times relevant to this complaint was, a “person,” as defined by 47

U.s.C. § 153(39).

]2. Its principal place of business is 800 Country Club Road, Waterbury, Connecticut
06708.
13. lts registered agent for service of process is Corporation Service Company, 50
Weston Street, Hartford, Connecticut 06120.
Jurisdiction and Venue
14. This Court has federal-question subj ect matter jurisdiction over Plaintiff’s claims

pursuant to 28 U.S.C. § l331 because the TCPA is a federal Statute. 47 U.S.C. § 227',M1'm5, 565

U.S. at 372.

_ 2 _
COMPL.
Shelton v. Posz‘ Um'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 3 of 19

15. This Court has personal jurisdiction over Defendant because it is headquartered in
this District and the calls challenged in this case were made or commissioned from its
headquarters

16. Venue is proper in this District pursuant to 28 U.S.C. § 139l(b)(1) because
Defendant is headquartered in Connecticut Moreover, venue is proper in this District pursuant to
28 U.S.C. § 139l(b)(2) because the calls challenged in this case were made or commissioned
from its headquarters

History of the TCPA

17. Enacted in 1991, the TCPA makes it unlawful “to make any call (other than a call
made for emergency purposes or made with the prior express consent of the called party) using
an automatic telephone dialing system or an artificial or prerecorded voice to any telephone
number assigned to a cellular telephone Service-” 47 U.S.C. § 227(b)(l).

18. Calls made by an automated telephone dialing system (“ATDS”) or with a
prerecorded or artificial voice are referred to as “robocalls” by the FCC. Encouraging individuals
to hold robocallers accountable on behalf on their fellow Americans, the TCPA provides a
private cause of action to persons who receive such calls. 47 U.S.C. § 227(b)(3).

19. In enacting the TCPA, Congress found: “Evidence compiled by the Congress
indicates that residential telephone subscribers consider automated or prerecorded telephone
calls,, regardless of the content or the initiator of the message, to be a nuisance and an invasion of
privacy.” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 §
2(10). Congress continued: “Banning such automated or prerecorded telephone calls to the home,

except when the receiving party consents to receiving the call or when such calls are necessary in

_ 3 _
CoMPL.
Shelron v. Post Univ., [nC.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 4 of 19

an emergency situation affecting the health and safety of the consumer, is the only effective
means of protecting telephone consumers from this nuisance and privacy invasion.” Id. § 2(12).

20. The TCPA’s sponsor described unwanted robocalls as “the scourge of modern
civilization. They wake us up in the morning; they interrupt our dinner at night; they force the
sick and elderly out of bed; they bound us until we want to rip the telephone out of the wall.” 137
Cong. Rec. 30,821 (l99l) (statement of Sen. Hollings).

21. For TCPA purposes, a text message is a call.

22. The Federal Communications Commission (“FCC”) has made clear that “prior
express written consent” is required before making telemarketing robocalls to wireless numbers
Specifically, it ordered:

[A] consumer’s written consent to receive telemarketing robocalls

must be signed and be sufficient to show that the consumer: (l)

received clear and conspicuous disclosure of the consequences of

providing the requested consent, i.e., that the consumer will

receive future calls that deliver prerecorded messages by or on

behalf of a specific seller; and (2) having received this inforrnation,

agrees unambiguously to receive such calls at a telephone number

the consumer designates In addition, the written agreement must

be obtained without requiring, directly or indirectly, that the

agreement be executed as a condition of purchasing any good or

service.
fn the Matrer ofRufeS & Regu£arions implementing the Tel. Consumer Pror. Acr 0fl991, 27 FCC
Rcd. 1830, 1844 11 33 (2012) (footnotes omitted) (internal quotation marks omitted) (“2012 FCC
Order”).

23. As with most torts, the consent required to be shown by the defendant is that of

the alleged victim, not a random third party.

_ 4 _
CoMPL.
Shelton v. Posr Um'v_, Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 5 of 19

24. The consumer’s signature on the document memorializing prior express written
consent need not be in ink. An electronic signature suffices, if it complies with the E-SIGN Act,
15 U.S.C. §§ 7001, er seq. 2012 FCC Order at 1111 33-34.

The Worsening Problern of Robocalls and Spam Texts

25. Unfortunately, the problems Congress identified when it enacted the TCPA have
grown only worse in recent years.

26. “Month after month, unwanted [comrnunications], both telemarketing and
informational, top the list of consumer complaints received by the [Federal Communications]
Commission.” fn re Ru[es and Regufarz'ons Implemenring the TCPA 0f199], 30 FCC Rcd. 7961,
7991 111 (2015).

27. “Robocalls and telemarketing calls are currently the number one source of
consumer complaints at the FCC.” Tom Wheeler, Cutrz'ng ojijobocalls (July 22, 2016),
https ://www.fcc. gov/news-events/blog/.’ZO] 6/07/22/cutting-robocalls (statement of FCC
Chairman).

28. “The FTC receives more complaints about unwanted calls than all other
complaints combined.” Comment of the Staff of the Federal Trade Commissicn’s Bureau of
Consurner Protection, fn re Rules and Regulations implementing the TCPA 0f]991, Norr'ce of
Pmposed Ru[emakz'ng, CG Docket No` 02-278, at p. 2; FCC 16-57 (June 6, 2016), available at
https://www.Hc.gov/systern/files/documents/advocacy_documents/comment-staff-ftc-bureau-
consumer-protection-federal-communications-commission-rules-
regulations/160616robocallscomment.pdf.

29. ln 2017, the FTC received 4,5 01 ,967 complaints about robocalls, compared with

3,401,614 in 2016. Federal Trade Commission, FTC Releases FY 201 7 Narional Do NOI Call

_ 5 _
COMPL.
Shelron v. Posr Univ_, Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 6 of 19

Regt’strjy Dai.‘a Book and DNC Mi`ni` Si're (Dec. 18, 2017), https://www.ftc.gov/news-events/press-
releases/2017/12/ftc-releases-fy-201 7-national-do-not-call-registry-data-book-dnc.

30. The New York Ti'mes and Wall Street Joamal and other leading news outlets have
recently reported extensively on the surging number ofrobocall complaints filed by consumers
with the FTC and widespread consumer outrage about illegal telemarketing. E.g., Tara Siegel
Bernard, Yes, ft ’S Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),
https://www.nytimes.com/ZO18/05/06/your-money/robocalls-rise-illegal.html.

31. Last month, a technology provider combatting robocalls warned that nearly half
of all calls to cell phones next year will be fraudulent First Orion, Nearly 5 0% of U.S. Mobile
Trqj?c Wiil Be Scam Calls by 2019 (Sept. 12, 2018), https://www.prnewswire.com/news-
releases/nearly-50-of-us-mobile-traffic-will-be-scam-calls-by-2019-30071 1028.html. At least
one of the scammer’s techniques that the provider warns of_“neighborhood spoofing”_was
utilized by Defendant, as set forth in further detail below.

Factual Allegations

32. Post is a for-profit university

33. Its acceptance rate is 81%.

34. Its enrollment is 7,317.

35 . its graduation rate is 27%.

36. lt replaces churned customers by obtaining new ones via telemarketing.

37. This involves two steps. First, Post commissions the affiliate to place an
automated or prerecorded telemarketing call pitching “going back to school.” Second, if the
target of the call doesn’t immediately hang up, the affiliate “qualifies” him or her as a warm lead

for Post’s employees to telemarket to directly.

_ 6 _
COMPL.
Shelton v. Post Univ., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 7 of 19

38. That was Plaintiff"s experience

39. Plaintiff" s cell phone number is (484) XXX-3942. All calls and text messages to
Plaintiff described herein were to that number.

40. lt has been assigned to him since 2014.

4l. He is its owner and sole user.

42. At all times relevant to this complaint, that number has been listed on the National
Do Not Call Registry for at least 31 days.

43. As of June 12, 2018, he had never given his phone number to or done business
with Post.

44. On June 13, his phone rang.

45. The caller ID showed (484) 146-1094.

46. On information and belief, the area code on the caller lD was spoofed or selected
by contrivance in order to convey to Plaintiff the false impression that the caller was from his
area

47. He answered

48. There was an electronic sound characteristic of automatic dialers and a pause,
another telltale sign of the use of an ATDS.

49. A prerecorded or artificial voice played.

50. lt pitched higher education and asked if he was interested in “going back to

school.”
51. Plaintiff heard several more Statements by prerecorded or artificial voices.
52. Then, a live male came on the line_

53. The male pitched Plaintiff on Post.

_ 7 _
CoMPL.
Shelmn v. Posr Um'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 8 of 19

54. The male repeatedly requested, and in every instance Plaintiff refused to provide,
consent to being contacted by ATDS or text message Plaintiff never provided prior express
written consent to Defendant to direct any automated telemarketing to him or his cell phone.

55. After the call ended, Plaintiff called back the number that had showed on caller
lD: (484) 146-1094.

56. The ca11 immediately disconnected as a non-working number, further suggesting
that the caller ID was spoofed.

57. On June 14, Plaintiff emailed Post officials requesting a copy of Post’s internal
do-not-call policy and asking to be put on its internal do-not-call list.

58. He never received any such do-not-call policy.

59. He did, however, receive more automated telemarketing from Post, On June 18,
he received a text message.

60. The caller ID read 338-98_

61. The message read: “Hello, this is Post University. Classes begin June 25th!
Contact your Enrollment learn @ 203-568-1652 for more information
Msg&DataRatesMayApply TextSTOPtoEnd” [sic].

62. For their prerecorded robocalls and automated texts, Post and its affiliates use
ATDSS with the capacity to store or produce telephone numbers to be called These ATDSs

include predictive dialers and dialers that play one or more prerecorded messages once the calls

connect.
63. Recipients of these calls, including Plaintiff, did not consent to receive them.
64. The calls were not necessitated by an emergency

_ 3 _
COMPL.
Shefton v. Post Unz`v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 9 of 19

65. Defendant’s purported consents to make the calls at issue were not provided by
Plaintiff or class members.

66. Defendant’s purported consents to make the calls at issue lack wet-ink signatures

67. Defendant’s purported consents to make the calls at issue lack signatures
compliant with the E-SlGN Act.

68. The telemarketing alleged herein:

a. invaded Plaintiff’s privacy and solitude;
b. interrupted Plaintiff’ s train of thought;
G. wasted Plaintiff"s time;

d. annoyed Plaintiff',
e. harassed Plaintiff; and
f. consumed the battery life of Plaintiff’ s cellular telephone
Post’s liability for the Prerecorded Call
69. While Post is directly liable for the telemarketing text message it sent l\/lr. Shelton
after he asked to be placed on their lnternal Do Not Call List and not receive any more calls, it is
also vicariously liable for the original pre-recorded telemarketing call that generated the lead for
Post.
70. The FCC is tasked with promulgating rules and orders related to enforcement of
the TCPA. 47 U.S.C. 227(b)(2).
71. The FCC has explained that its “rules generally establish that the party on whose
behalf a solicitation is made bears ultimate responsibility for any violations.” fn re Rules &

Regu[atz`ons Implementing the Tefephone Consumer Protecrion Act 0f199], 10 FCC Rcd. 12391,

123971113 (1995).

_ 9 -
CoMPL.
Shelton v. Post Um`v,, Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 10 of 19

72. The FCC reiterated that a company on whose behalf a telephone call is made
bears the responsibility for any violations fn re Rules and Regulations Imp[emenn`ng the
Tclephone Consumer Protection Acr of l 991 , 23 FCC Rcd. 5 59, 565 11 10 (2008) (recognizing
“on behalf of” liability in the context of an autodialed or prerecorded message call sent to a
consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

73. The FCC continued this principle in a declaratory ruling holding that sellers such
as Post may not avoid liability by outsourcing telemarketing:

[A]llowing the seller to avoid potential liability by outsourcing its
telemarketing activities to unsupervised third parties would leave
consumers in many cases without an effective remedy for
telemarketing intrusions This would particularly be so if the
telemarketers were judgment proof, unidentifiable, or located
outside the United States, as is oden the case. Even where third-
party telemarketers are identifiable, solvent, and amenable to
judgment limiting liability to the telemarketer that physically
places the call would make enforcement in many cases
substantially more expensive and less efficient, since consumers
(or law enforcement agencies) would be required to sue each
marketer separately in order to obtain effective relief. As the FTC
noted, because sellers may have thousands of independent
marketers, suing one or a few of them is unlikely to make a
substantive difference for consumer privacy.

fn re DISH Nen/vork, LLC, 28 FCC Rcd. 6574, 6588 11 37 (2013) (footnote omitted) (alteration
marks and internal quotation marks omitted). n

74. More specifically, Dish held that, even in the absence of evidence of a formal
contractual relationship between the seller and the telemarketer, a seller is liable for
telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls.

Id. at 6586 11 34.

_ 10 _
CoMPL.
Shelton v. Post Unz'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 11 of 19

75 . The ruling rejected a narrow view of TCPA liability, including the assertion that a
seller’s liability requires a finding of formal agency and immediate direction and control over the
third-party who placed the telemarketing call. Id. at 6587 11 36 & n.107.

76. To the contrary, the FCC_arrned with extensive data about robocallers and
Americans’ complaints about them--determined that vicarious liability is essential to serve the
TCPA’s remedial purpose of protecting Americans from “unwanted telemarketing invasions.” Id.
at 6587 11 36.

77. Vicarious liability is important because reputable, traceable, and solvent
companies that benefit from illegal telemarketing are “in the best position to monitor and police
TCPA compliance by third-party telemarketers.” Id. at 6588 11 37.

78. Post is legally responsible for ensuring that the affiliates that make telemarketing
calls on its behalf comply with the TCPA when so doing.

79. Post knowingly and actively accepted business that originated through illegal
telemarketing

80. Post knew (or reasonably should have known) that its telemarketer was violating
the TCPA on its behalf but failed to take effective steps within Post’s power to force the
telemarketer to cease that conduct

81. By hiring a company to make calls on its behalf, Post “rnanifest[ed] assent to
another person . . . that the agent shall act on the principal’s behalf and subject to the principal’s
controi” as described in the Restatement (Third) of Agency (“Restatement”).

82. Moreover, Post maintained interim control over the actions of its telemarketers.

83. For example, Post had absolute control over whether, and under what

circumstances, it would accept a customer from its telemarketers.

_ 11 _
COMPL.
Shelton v. Post Univ., ]nc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 12 of 19

84. Furthermore, Post had day-to-day control over the actions of its telemarketers,
including the ability to prohibit them from using an ATDS or prerecorded messages to contact
potential customers of Post and the ability to require them to respect the National Do Not Call
Registry.

85. Post also gave interim instructions to its telemarketers by providing lead-
qualifying instructions and lead volume limits

86. Post donned its telemarketers with apparent authority theory to make the calls at
issue. Thus, the telemarketers not only pitched higher education in the abstract but also
specifically pitched Post by name.

87. Apparent authority tunis on whether a third party believes the principal authorized
its agent to act and the belief is “traceable” to a manifestation of the principal. Restatement §
2.03 cmt. c.

88. “[A]pparent authority can arise in multiple ways, and does not require that ‘a
principal’s manifestation must be directed to a specific third party in a communication made
directly to that person.”’ Dz'sh, 28 FCC Rcd. at 6586 11 34 n.102 (quoting Restatement § 2.03 cmt.
c).

89. A principal may make a manifestation “by directing an agent to make statements
to third parties or directing or designating an agent to perform acts or conduct negotiations
placing an agent in a position within an organization, or placing an agent in charge of a
transaction or situation.” Restatement § 2.03 cmt. c.

90. Post’s telemarketer transferred customer information, including Plaintiff’s contact

information, directly to Post. Thus, the telemarketer had the “ability . . . to enter consumer

.. 12 _
CoMPL.
She[ron v. Post Univ., [nC.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 13 of 19

information into the seller’s sales or customer systems,” which the FCC has explained to show
apparent agency. Dfsh, 28 FCC Rcd. at 6592 11 46.

91. Finally, the FCC has held that called parties may obtain “evidence of these kinds
of relationships . . . through discovery, if they are not independently privy to such information.”
Id. at 6592-93 11 46. Evidence of circumstances pointing to apparent authority on behalf of the
telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a
reasonable consumer would not sensibly assume that the telemarketer was acting as the seller’s
authorized agent.” Id_ at 6593 11 46.

Class Action Allegations
92. Pursuant to Federal Rule of Civil Procedure 23[b)(2) and (b)(3), Plaintiff brings

this action on behalf of a class defined as follows: All persons in the United States to whom:

a. Defendant and/or a third party acting on its behalf made a call or sent a
text message

b. to a cellular telephone number

c. using an ATDS or an artificial or prerecorded voice

d. in order to market Defendant’s products

e. in the absence of an emergency

f. during the period that begins four years before the filing of the original

complaint in this matter and ends on the first day of trial.
93. Notwithstanding the immediately preceding paragraph, excluded from the class
are Defendant, any entity in which Defendant have a controlling interest or that has a controlling

interest in Defendant, Defendant’s legal representatives assignees and successors the judges to

_ 13 _
COMPL.
Shelton v, Post Univ., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 14 of 19

whom this case is assigned and the employees and immediate family members of all of the

foregoing
94. Plaintiff is a member and proposed representative of the class
95. The class is identifiable through calling records and phone number databases.
96. The class is so numerous that joinder of all its members is impracticable Post

telemarketed to Plaintiff even though he lives hundreds of miles from it, suggesting that it
telemarkets to thousands of prospective customers Sending a robotext or placing a robocall costs
less than one cent, so Defendant could afford to do so at massive scale. On information and
belief, the class has more than 1,000 members
97. There are many questions of law and fact that have the same answer for Plaintiff

as they do for the other members of the class Indeed, the very feature that makes Defendant’s
conduct so annoying_its automated, cookie-cutter nature_makes the key questions in this
dispute amenable to resolution in one stroke. These common questions of law and fact include,
but are not limited to, the following:

a. What the relationships between Defendant and its telemarketers are;

b. Whether the text messages were sent en masse by ATDS (or, instead,
individually composed and transmitted);

c. Whether the voice referenced above Was artificial or prerecorded (or,
instead, a live person who sounds robotic);

d. Whether Defendant’s desire to sell for-profit educational services

constitutes an “emergency” within the meaning of the TCPA;

_ 14 _
CoMPL.
Shelron v. Post Um'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 15 of 19

e. Whether, under the TCPA, one may send automated telemarketing text
messages without prior express written consent provided that the messages contain opt-out

instructions;

f. Whether Defendant had a pattern and practice of telemarketing to numbers

on the National Do Not Call Registry;

g. Whether Defendant knew its telemarketer was calling leads without their
permission;
h. Whether Defendant profited from the illegal telemarketing;
i. Whether Defendant’s violations were knowing or willful
98. Plaintiff’s claims are typical of those of the class Plaintiff’ s claims and those of

his fellow class members arise out of the same course of conduct by Defendant and are based on
the same legal and remedial theories

99. Plaintiff will fairly and adequately protect the interests of the class Plaintiff has
retained competent and capable counsel experienced in TCPA class action litigation Plaintiff
and his counsel are committed to prosecuting this action vigorously on behalf of the class and
have the financial resources to do so. The interests of Plaintiff and his counsel are aligned with
the interests of class members

100. The common issues arising from this conduct that affect Plaintiff and members of
the class predominate over any individual issues, making a class action the superior means of
resolution. Adjudication of these common issues in a single action has important and desirable
advantages including judicial economy, efficiency for class members and classwide res judicata

for Defendant. Classwide relief is essential to compel Defendant to comply with the TCPA.

_ 15 _
CoMPL.
Shelton v. Post Univ., [nC.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 16 of 19

a. CLtrol: The interest of individual members of the class in individually
controlling the prosecution of separate claims against Defendant is small because the damages in
an individual action ($500 to $l,500 per violation) are dwarfed by the cost of prosecution

b. Litigation: Plaintiff is not aware of any pending TCPA litigation between
class members and Defendant.

c. M: The forum is a desirable, efficient location in which to resolve the
dispute because Defendant is headquartered in it, so much if not most of the relevant evidence
and witnesses are located within it.

d. Management: No significant difficulty is anticipated in the management of
this case as a class action. l\/lanagement of these claims is likely to present significantly fewer
difficulties than are presented in many class actions because the calls at issue are automated (and
thus uniform) and because the TCPA articulates bright-line standards for liability and damages

101. Defendant has acted on grounds generally applicable to the class, thereby making
final injunctive relief and corresponding declaratory relief with respect to the class appropriate
on a classwide basis

Legal Claims
Count One:
Violations of the TCPA, 47 U.S.C. § 227(1:))(1), by Automated Telemarketing Without Prior
Express Written Consent

102. Plaintiff realieges and incorporates by reference each and every allegation set

forth in the preceding paragraphs

103. Defendant and/or its affiliates or agents violated the TCPA, 47 U.S.C. §

227(b)(1), by placing non-emergency telemarketing calls (including text messages) to the

_ 16 _
CoMPL.
Shelz‘on v. Post Um`v., lnc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 17 of 19

cellular telephone numbers of Plaintiff and class members using an ATDS and/or artificial or
prerecorded voice without prior express written consent

104. Plaintiff and class members are entitled to an award of 3500 in damages for each
such violation_ 47 U.S.C. § 227(b)(3)(B).

105 . Plaintiff and class members are also entitled to and do seek an injunction
prohibiting Defendant and its affiliates and agents from violating the TCPA, 47 U.S.C. §
227(b)(1), by placing non-emergency telemarketing calls (including text messages) to any
cellular telephone number using an ATDS and/or artificial or prerecorded voice without prior
express written consent.

Count Two:

Knowing and/or Willf`ul Violations of the TCPA, 47 U.S.C. § 227(b)(1), by Automated
Telemarketing Without Prior Express Written Consent

106. Plaintiff realleges and incorporates by reference each and every allegation set
forth in the preceding paragraphs

107. Defendant and/or its affiliates or agents knowingly and/or willfully violated the
TCPA, 47 U.S.C. § 227(b)(1), by placing non-emergency telemarketing calls (including text
messages) to the cellular telephone numbers of Plaintiff and class members using an ATDS
and/or artificial or prerecorded voice without prior express written consentl

108. Plaintiff and class members are entitled to an award of 81,500 in damages for
each such knowing and/or willful violation 47 U.S.C. § 227(b)(3) (hanging paragraph).

Relief` Sought
For himself and all class members Plaintiff requests the following relief::
A. Certification of the proposed class;

B. Appointment of Plaintiff as representative of the class;

_ 17 _
CoMPL.
Shefron v. Post Um'v., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 18 of 19

C. Appointment of the undersigned counsel as counsel for the class;
D. A declaration that actions complained of herein violate the TCPA',
E. An order enjoining Defendant and its affiliates agents and related entities from

engaging in the unlawful conduct set forth herein;

F. An award to Plaintiff and the class of damages as allowed by law;

G. An award to Plaintiff and the class of costs and attorneys’ fees, as allowed by law
or equity;

H. Leave to amend this Complaint to conform to the evidence presented at trial; and

l. Orders granting such other and further relief as the Court deems necessary, just,
and proper.

Plaintiff requests a trial by jury for all issues so triable.

_ 13 _
COMPL.
Shelron v. Post Univ., Inc.

Case 3:18-cV-01801-.]CH Document 1 Filed 11/01/18 Page 19 of 19

RESPECTFULLY SUBMITTED AND DATED this lst day of November, 2018.

By: W

leffi“ey J\Tinley

Federal Bar No.: ct00765

Email: ]`tinleg@mrdlaw.com
TINLEY, RENEHAN & DOST, LLP
60 North Main Street, 2nd Fl.
Waterbury, CT 06702

Telephone: (203) 596-9030
Facsimile: (203) 596-9036

Jon B. Fougner, Subject to Pro Hac Vice
Email: Jon@FougnerLaw.com

600 California Street, llth Fl.

San Francisco, CA 94108

Telephone: (415) 577-5829

Facsimile: (206) 338-0783

Edward A. Broderick, Subject to Pro Hac Vice
Email: ted@broderick-law.com

Anthony l. Paronich, Sabject to Pro Hac Vice
Email: anthony@broderick-law.com
BRODERICK & PARONICH, P.C.

99 High Street, Suite 304

Boston, l\/iassachusetts 021 10

Telephone: (617) 738-7080

Facsimile: (617) 830-0327

l\/latthew P. McCue, Subject to Pro Hac Vt`ce
E-mail: mmccue@massattomeys.net

THE LAW OFFICE OF MATTHEW P. l\/lcCUE
l South Avenue, Suite 3

Natick, l\/lassachusetts 01760

Telephone: (508) 655-1415

Facsirnile: (508) 319-3077

Altomeysfor Plaintijj”and the Proposed Classes
_ 19 _

COMPL.
She!ron v. Post Univ., Inc.

